Title: Charles Pinckney to Thomas Jefferson, [by 21] August 1816
From: Pinckney, Charles
To: Jefferson, Thomas


          
            Dear Sir
             by 21 August 1816 In  Charleston
          
          It being discovered great pains had been taken to circulate  & reprint the Pamphlet against our excellent & worthy friend Colonel Monroe in all the federal papers in North Carolina & in this & the neighbouring States it has been Thought adviseable by his friends here that I should answer it  & that copies should be transmitted to our friends in the northern States—Inclosed is one which I hope will meet your Approbation & that this will find You in health & enjoying Your full share of such comforts as are bestowed on the happiest among us & that You may continue to do so as long as You wish or is agreeable to you is the sincere prayer of dear sir
          
            dear sir With affectionate regard Your’s Truly
            Charles Pinckney
          
        